Title: From Benjamin Franklin to David Hartley: Two Letters, 22 February 1779
From: Franklin, Benjamin
To: Hartley, David


I.
Dear Sir,
Passy, Feb. 22. 1779.
I received your Favor of Jany 23d containing the Answer you had received from the Board of Sick and Hurt, in which they say they are taking Measures for the immediate Sending to France the Number of Americans first proposed to be changed, &c. I have heard nothing since of the Measures taken. The Prisoners grow more and more uneasy with Us. They are told that we neglect them. We sent the Passport required in Septr. last. We were soon afterwards assured that a Transport was actually taken up and victualled for 100. Men, to be sent to France with so many Prisoners. That Vessel has never appeared. We relyed on the Agreement to Exchange and the Promise of doing it speedily, and we advised our People thereupon not to attempt Escapes. We seem to have been deceived or trifled with. But perhaps it is rather owing to the Multiplicity of Business the Board has upon its hands; and your important Occupations not permitting you to follow it with such frequent Sollicitations as are necessary to keep up its attention to this particular Affair. I have therefore thought of sending over a Person for that purpose, impowering him to stipulate in my Behalf what may be proper to remove little Obstacles readily without the Delay attending Letters. By this means I would save you some of that Trouble which your Goodness and Humanity might otherwise continue to lead you into. I would only desire you at present to procure a safe Conduct for the Person; his Name is Edward Bancroft. He is a Gentleman of Character and Honour, who will punctually observe such Restrictions respecting his Conduct when in England as it may be thought reasonable to lay him under. If this is or is not obtainable, I beg you will signify it by a Line directed for him at M. Leveux’s Merchant in Calais; and that as soon as possible, that he may not be fruitlessly detained long there in Expectation of it.
I have the honor to be Dear Sir, Your most obedt. humble. Sert.
B Franklin
David Hartley Esqr
 
Endorsed: D F feb 22 1779
 
II.
Dear Sir.
Passy, Feb. 22. 1779.
I received your Proposition for removing the stumbling Block. Your constant Desires of Peace ought to endear you to both sides; but this Proposition seems to be naturally impracticable. We can never think of quitting a solid Alliance made and ratified, in order to be in a State for receiving unknown Proposals of Peace which may vanish in the Discussion. The Truth is we have no kind of Faith in your Government, which appears to us as insidious and deceitful as it is unjust & cruel. Its Character is that of the Spider, in Thomson,

——— cunning & fierce;
Mixture abhorr’d!!


Besides we cannot see the Necessity of our relinquishing our Alliance with France in order to a Treaty, any more than of your relinquishing yours with Holland.
I am ever Affectionately Yours
N.A.
 
Notation: to David Hartley
